Title: From James Madison to James Madison, Sr., 18 November 1785
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Richd. Novr. 18: 1785
I rcd. yrs. by Capt. Barbour who I hope will enquire as to Turpin in the land office. I wish you rather to confide such business to friends coming here who can be relied on than to refer it to me. I am so little Master of my time, and the Office is removed so far out of the way that I cannot be relied on. I will endeavor to get the Journals for you soon. The price of Tobo. forbids the sale of your Hhd. The Assembly have made some progress in the Revisal, and I hope will go thro’ it. Public Credt. seems to have more friends and paper Money more Adversaries than I had expected. Delegates to Congs. for 1786. R. H. Lee, Wm. Grayson Js. Monroe, H. Lee Jr. Edwd. Carrington. Councilor Carter Braxton. Yr. affe. Son
J. Madison Jr.
